Judgment and order unanimously affirmed, with costs. It appears that the indorsements in question, made by appellant’s officers, were acts done within the scope of- their authority in regard to business which the corporation was authorized to do according to the terms of its charter. Such acts are, therefore, presumed to be the acts of the corporation and binding upon it, and the plaintiff, in dealing with such officers under such circumstances, was not required to prove a specific authorization of the indorsements; and the by-law requiring such authorization not having been brought to its attention, the plaintiff was not affected by it. (Lyon v. West Side Transfer Co., 132 App. Div. 777; Traitel Marble Co. v. Brown Brothers, Inc., 159 id. 485.) Present — Lazansky, P. J., Rich, Young, Kapper and Scudder, JJ.